 In the MatterOf JOSLIN SCHMIDTCORPORATIONandCOMMITTEE FORINDUSTRIAL ORGANIZATIONCase No. R-549CERTIFICATION OF REPRESENTATIVESFebruary 9, 1938On October 19, 1937, Committee for Industrial Organization filedwith the Regional Director for the Ninth Region (Cincinnati, Ohio)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Joslin Schmidt Corpo-ration, Lockland, Ohio, and requesting an investigation and certifi-cation of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On De-cember 20, 1937, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an ap-propriate hearing upon due notice.On January 10, 1938, theRegional Director issued and duly served a notice of hearing.On January 14, 1938, a stipulation was entered into between JoslinSchmidt Corporation, Lincoln Local Industrial Union No. 531, andUnited Workers of Joslin Schmidt, a labor organization claiming torepresent employees directly affected by the investigation.On Janu-ary 18, 1938, the Board, acting pursuant to Article III, Section 10(c) (1), of National Labor Relations Board Rules and Regulations-Series 1, as amended, issued an order transferring the proceeding toitself.Thereafter, on January 20, 1938, the Board issued a Deci-sion and Direction of Election,' and on January 25, 1938, the Boardissued an Amendment to the Decision and Direction of Election-The Direction of Election, as amended, provided that an election bysecret ballot be 'held among all production employees of the Lock-land, Ohio, plant of the Company except those having the right tohire and fire, who were on the pay roll during the week of Januaryill 1938, to determine whether or not they desired to be representedby Lincoln Local Industrial Union No. 531 for the purposes of col-14 N L R B 1078170 DECISIONS AND ORDERS171lective bargaining.Pursuant to the Direction, as amended, an elec-tion by secret ballot was conducted on January 26, 1938.Full op-portunity was accorded to all the parties to this investigation toparticipate in the conduct of the secret ballot and to make chal-lenges.Thereafter, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesto the proceeding his Intermediate Report on the ballot.No excep-tions to the Intermediate Report have been filed by any of theparties.As to the results of the secret ballot the Regional Director reportedas follows :Total alleged eligible voters_____________________________________ 170Total number votes cast________________________________________166Total number unchallenged ballots for L L I. U. #531___________ 114'Total number unchallenged ballots against L. L. I. U. #531_______ 49Total number challenged ballots_________________________________3Total number blank ballots______________________________________0Total number void ballots______________________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Lincoln Local Industrial Union No. 531has been designated and selected by a majority of all the productionemployees of the Lockland, Ohio, plant of Joslin Schmidt Corpora-tion, except those having the right to hire and fire, as their repre-sentative for the purposes of collective bargaining, and that pursuantto Section 9 (a) of the National Labor Relations Act, Lincoln LocalIndustrial Union No. 531 is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.